W\'W
                               ELECTRONIC RECORD




COA # 14-12-00876-CR                             OFFENSE:Murder


STYLE: Joe Amos Shaw v The State of Texas               COUNTY:Harris


COA DISPOSITION: Affirmed as Modified                TRIAL COURT: 178th District Court


DATE: January 23, 2014        Publish: Yes                      TC CASE #: 1292395




                         IN THE COURT OF CRIMINAL APPEALS




STYLE: Joe Amos Shaw v The State of Texas
                                                                i«W'/v
CCA#


         States                   Petition   CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:          DATE:

                                             JUDGE:.

DATE:    Ot,   /otjl<*0/i/                   SIGNED:                      PC:_

JUDGE:         fJ* Ltoua^                    PUBLISH:                     DNP:




          sr/frs ,s>         PEITITON                                            MOTION FOR


    FOR DISCRETIONARY REVIEW                         FOR REHEARING IN CCA IS:

    IS gfjrW^/ rf r&Sheint/^c/                   JUDGE:
    DATE        ^-'Z&.Qj&M
                                                                      ELECTRONIC RECORD
         PC
                   JUDGE